UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4399



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN DAVIS LIPPHARDT,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr., Chief
District Judge. (CR-97-39)


Submitted:   July 25, 2000                 Decided:   October 19, 2000


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Douglas Herndon, Wheeling, West Virginia, for Appellant.
Samuel Gerald Nazzaro, Jr., Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Lipphardt seeks to appeal the district court’s order re-

voking his supervised release and sentencing him to twelve months

and one day incarceration.   Because Lipphardt filed his appeal be-

yond the ten-day appeal period but during the thirty-day period in

which the district court could extend the filing period upon a

showing of good cause or excusable neglect, this court remanded the

case to the district court for a finding on this issue.   Lipphardt

failed to respond to the district court’s orders directing him to

state his reasons for the late filing.   We therefore dismiss this

appeal for lack of jurisdiction because Lipphardt’s notice of ap-

peal was not timely filed and he failed to demonstrate good cause

or excusable neglect.   See Fed. R. App. P. 4(b).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2